       Case 1:15-md-02657-FDS Document 2080 Filed 02/08/21 Page 1 of 11




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


                                                 MDL No. 1:15-md-2657-FDS

                                                 This document relates to:

                                                 Barnhill v. GlaxoSmithKline, 1:17-cv-11852;
                                                 Birt v. GlaxoSmithKline, No. 1:15-cv-13740;
                                                 Carlee v. GlaxoSmithKline, No. 1:15-cv-14064;
 IN RE : ZOFRAN® (ONDANSETRON)
                                                 David v. GlaxoSmithKline, No. 1:19-cv-10239;
 PRODUCTS LIABILITY LITIGATION
                                                 Fair v. GlaxoSmithKline, No. 1:17-cv-10755;
                                                 Munguia v. GlaxoSmithKline, No. 1:17-cv-10126;
                                                 VanMartre v. GlaxoSmithKline, No 1:15-cv-14102;
                                                 Wahid-Dail v. GlaxoSmithKline, No. 1:19-cv-10165


                                                 FILED UNDER SEAL

_____________________________________________________________________________
  DEFENDANT GLAXOSMITHKLINE LLC’S MEMORANDUM IN SUPPORT OF ITS
                    MOTION FOR ORDER TO SHOW CAUSE
 _____________________________________________________________________________

       GlaxoSmithKline LLC (“GSK”) moves for an order to show cause why the above-

captioned cases should not be dismissed for failure to prosecute and/or failure to provide Court-

ordered discovery. See Fed. R. Civ. P. 37(b) & 41(b). Through a sequence of Orders, this Court

required Plaintiffs to submit a Plaintiff Fact Sheet (“PFS”), complete with a signed declaration and

executed authorizations to collect records.

       GSK has made numerous requests for authorizations and information needed for the

collection of pharmacy, hospital, insurance, education, and other records in the eight above-

captioned cases. In an effort to avoid motion practice, GSK agreed to multiple of extensions of

time for Plaintiffs to provide the required discovery. Yet, despite many requests dating back more

than a year, Plaintiffs have still not complied. To avoid further prejudice to GSK and promote
        Case 1:15-md-02657-FDS Document 2080 Filed 02/08/21 Page 2 of 11




efficiency, the Court should enter an order to show cause why it should not dismiss these cases for

failure to prosecute and/or failure to provide necessary authorizations. To the extent Plaintiffs

attempt to cure these issues only after the filing of this Motion, Plaintiffs should pay $500 in

reasonable costs.1

                                             BACKGROUND

        Plaintiff Barnhill has failed to provide authorizations and information needed to collect

critical medical, insurance, pharmacy, and education records, despite two extensions and numerous

requests from GSK and its records collection vendor, dating back to 2018. See, Aug. 28, 2020

letter from Ms. Stevenson to Mr. Burke (noting prior, repeated attempts by GSK’s records

collection vendor to obtain the authorizations and information), Ex. 1. The missing authorizations

and information included (1)                      , where, according to the First Amended Plaintiff Fact

Sheet, Minor Plaintiff is monitored for her birth defect; (2)                             , Minor Plaintiff’s

insurer; and (3) the names, addresses, and contact information for Minor Plaintiff’s schools to

permit collection of education records. See id. GSK agreed to Plaintiff’s requests for two 30-day

extensions of time for Plaintiff to provide the missing authorizations and information. Sept. 10,

2020 email from Mr. Coots to Ms. Brown, Ex. 2; and Oct. 30, 2020 email from Ms. Stevenson to

Ms. Brown, Ex. 3. After both 30-day extensions expired, without Plaintiff providing the missing

authorizations or information, GSK’s counsel followed up with another letter advising that counsel

was reaching out “one last time” in the interest of avoiding motion practice. Jan. 14, 2021 letter

from Ms. Stevenson to Mr. Burke, Ex. 4. That letter stated that if the authorizations and




1
 See Fed. R. Civ. P. 37(b)(2)(C); see also Order Concerning Defendant’s Motion to Compel Compliance with MDL
Order No. 11 and Request for Attorney’s Fees (Doc. No. 694) (imposing $500 as reasonable sanction for Plaintiffs
who did not comply with discovery obligations until the filing of a motion).

                                                       2
        Case 1:15-md-02657-FDS Document 2080 Filed 02/08/21 Page 3 of 11




information were not provided by January 25, 2021, GSK intended to raise the matter with the

Court. To date, Plaintiff has not provided the necessary authorizations or information.

         Plaintiff Birt has failed to provide a completed authorization to collect Plaintiff’s insurance

records from the                                                              . See July 17, 2020 letter from Ms.

Stevenson to Ms. Graham (noting prior attempts by GSK’s records collection vendor to obtain

authorization), Ex. 5. While Plaintiff eventually provided an authorization, it was incomplete

because Plaintiff failed to provide a copy of her driver’s license, which the records custodian

requires to release records because the authorization was not notarized. GSK repeatedly requested

that Plaintiff provide the missing identification to complete the authorization. Aug. 4, 2020 email

from Ms. Kasselman to Ms. Graham, Ex. 6; and Aug. 27, 2020 email from Ms. Archer to Ms.

Aluko, Ex. 7. GSK then agreed to Plaintiff’s requests for two 30-day extensions of time for

Plaintiff to provide a copy of her driver’s license. Sept. 2, 2020 email from Ms. Stevenson to Mr.

Ayala, Ex. 8; and Sept. 25, 2020 email from Ms. Hill to Mr. Farcas, Ex. 9. After the second 30-

day extension expired, without Plaintiff providing the missing identification, GSK’s counsel

followed up with another letter advising that counsel was reaching out “one last time” in the

interest of avoiding motion practice. Jan. 14, 2021 letter from Ms. Stevenson to Ms. Graham, Ex.

10. That letter stated that if the required identification was not provided by January 25, 2021, GSK

intended to raise the matter with the Court. To date, Plaintiff has not provided the necessary

driver’s license.2

         Plaintiff Carlee has likewise failed to provide necessary authorizations and information

required to collect pharmacy and education records, despite numerous requests. See Nov. 2, 2017



2
 Notably, this is not the first time GSK has had to resort to motion practice to obtain necessary Fact Sheet information
and documents in this case. See Case No. 1:15-cv-13740, ECF No. 52 (GSK’s Consolidated Motion to Compel
Compliance with MDL Order No. 11).

                                                           3
        Case 1:15-md-02657-FDS Document 2080 Filed 02/08/21 Page 4 of 11




correspondence from GSK’s medical records vendor to Mr. Cambs, Ex. 11; Aug. 23, 2019

correspondence from GSK’s medical records vendor to Mr. Cambs, Ex. 12; July 17, 2020 letter

from Ms. Stevenson to Mr. Cambs (noting prior, repeated attempts by GSK’s records collection

vendor to obtain authorizations), Ex. 13; Dec. 21, 2020 letter from Ms. Stevenson to Mr. Cambs,

Ex. 14. These included requests for: (1) a MDL court-approved authorization for

              for Minor Plaintiff; and (2) the names, addresses, and contact information for Minor

Plaintiff’s schools to permit collection of education records. See id. GSK sent two letters to

Plaintiff’s counsel requesting the authorizations and information. See id.; Ex. 13. GSK’s December

21, 2020 letter advised that counsel was reaching out “one last time” in the interest of avoiding

motion practice. Ex. 14. That letter stated that if the authorizations were not provided by December

31, 2020, GSK intended to raise the matter with the Court. Plaintiff did not respond to GSK’s

letter. Id.

         Plaintiff David has failed to provide necessary authorizations required to collect insurance,

medical, Social Security, and pharmacy records, despite multiple requests and two 30-day

extensions. GSK’s records collection vendor requested the authorizations between January 2020

and April 2020. See Aug. 21, 2020 letter from Ms. Stevenson to Ms. Graham, Ex. 15. Among the

requested authorizations were (1)                                                        , Plaintiff’s

insurer; (2)                      , where, according to the First Amended PFS, Plaintiff received

medical care, including during her pregnancy with the Minor Plaintiff; (3) Social Security

Administration regarding Minor Plaintiff’s disability claims; and (4)                              for

Minor Plaintiff. Despite regular follow-up by the records vendor, the authorizations were not

provided. See id. GSK subsequently agreed to Plaintiff’s requests for two 30-day extensions of

time for Plaintiff to provide the missing authorizations. Sept. 2, 2020 email from Ms. Stevenson



                                                  4
       Case 1:15-md-02657-FDS Document 2080 Filed 02/08/21 Page 5 of 11




to Mr. Ayala, Ex. 8; and Sept. 25, 2020 email from Ms. Hill to Mr. Farcas, Ex. 9. When both

extensions expired, without Plaintiff providing the missing authorizations, GSK’s counsel

followed up with another letter advising that counsel was reaching out “one last time” to try to

avoid motion practice. Jan. 14, 2021 letter from Ms. Stevenson to Ms. Graham, Ex. 16. That letter

stated that if the authorizations were not provided by January 25, 2021, GSK intended to raise the

matter with the Court. To date, Plaintiff has not provided the necessary authorizations.

       Plaintiff Fair has failed to provide the authorizations and information needed to collect

insurance and education records, despite repeated requests dating back to 2017 and two extensions

from GSK. See, e.g., Nov. 2, 2017 email from RecordTrak to Plaintiff’s counsel, Ex. 17; Aug. 28,

2020 letter from Ms. Stevenson to Mr. Burke (noting prior, repeated attempts by GSK’s records

collection vendor to obtain the authorizations and information), Ex. 18. The missing authorizations

and information included (1)                 , Minor Plaintiff’s insurer; (2) a MDL court-approved

education records authorization; and (3) the names, addresses, and contact information for Minor

Plaintiff’s schools to permit collection of education records. See id. Plaintiff’s counsel requested

and received two 30-day extensions of time, but still did not provide the authorizations. Sept. 10,

2020 email from Mr. Coots to Ms. Brown, Ex. 2; and Oct. 30, 2020 email from Ms. Stevenson to

Ms. Brown, Ex. 3. GSK’s counsel then followed up with another letter advising that counsel was

reaching out “one last time” in the interest of avoiding motion practice. Jan. 14, 2021 letter from

Ms. Stevenson to Mr. Burke, Ex. 19. That letter stated that if the authorizations and information

were not provided by January 25, 2021, GSK intended to raise the matter with the Court. To date,

Plaintiff has not provided the necessary authorizations or information.

       Plaintiff Munguia has failed to provide an authorization to collect Plaintiff’s insurance

records from the                                                 , despite repeated requests dating



                                                 5
       Case 1:15-md-02657-FDS Document 2080 Filed 02/08/21 Page 6 of 11




back to 2017 and two extensions from GSK. See, e.g., Nov. 2, 2017 email from RecordTrak to

Plaintiff’s counsel Ex. 20; Aug. 7, 2020 letter from Ms. Stevenson to Ms. Graham (noting prior

attempts by GSK’s records collection vendor to obtain authorization), Ex. 21. GSK agreed to

Plaintiff’s requests for two 30-day extensions of time for Plaintiff to provide the missing

authorization. Sept. 2, 2020 email from Ms. Stevenson to Mr. Ayala, Ex. 8; and Sept. 25, 2020

email from Ms. Hill to Mr. Farcas, Ex. 9. After the second 30-day extension expired, without

Plaintiff providing the authorization, GSK’s counsel followed up with another letter advising that

counsel was reaching out “one last time” in the interest of avoiding motion practice. Jan. 14, 2021

letter from Ms. Stevenson to Ms. Graham, Ex. 22. That letter stated that if the required

authorization was not provided by January 25, 2021, GSK intended to raise the matter with the

Court. To date, Plaintiff has not provided the necessary authorization.

       Plaintiff VanMartre has failed to provide authorizations to collect critical pharmacy,

insurance, and medical records, despite numerous requests from GSK and its records collection

vendor, dating back to 2016. See, e.g., Nov. 29, 2016 email from Ms. Kasselman to Mr. Cambs,

Ex. 23; Dec. 9, 2016 email from Ms. Kasselman to Mr. Cambs, Ex. 24; Jan 10, 2017 email from

Ms. Kasselman to Mr. Cambs, Ex. 25; May 9, 2017 email from Ms. Kasselman to Ms. Walden,

Ex. 26; July 17, 2020 letter from Ms. Stevenson to Mr. Cambs (noting prior, repeated attempts by

GSK’s records collection vendor to obtain authorizations), Ex. 27; Dec. 21, 2020 letter from Ms.

Stevenson to Mr. Cambs, Ex. 28. These include authorizations for: (1)              , the pharmacy

identified by Ms. VanMartre in her PFS as the location her ondansetron prescription was filled;

(2)           , a pharmacy utilized by Ms. VanMartre and Minor Plaintiff; (3)                      ,

the insurer for Ms. VanMartre and Minor Plaintiff; and (4) an updated authorization for the hospital

where, according to the PFS, Minor Plaintiff was scheduled to undergo surgery. In its December



                                                 6
       Case 1:15-md-02657-FDS Document 2080 Filed 02/08/21 Page 7 of 11




21, 2020 correspondence, GSK’s counsel again requested the outstanding authorizations and

advised that counsel was reaching out “one last time” to attempt to avoid motion practice. Ex. 28

The letter stated that if the authorizations were not provided by December 31, 2020, GSK intended

to raise the matter with the Court. Plaintiff did not respond to GSK’s letter.

       Plaintiff Wahid-Dail has failed to provide the authorization necessary to collect Plaintiff’s

insurance records, despite numerous requests from GSK and its records collection vendor and two

30-day extensions. Aug. 21, 2020 letter from Ms. Stevenson to Ms. Graham (noting prior, repeated

attempts by GSK’s records collection vendor to obtain the authorization), Ex. 29. GSK agreed to

Plaintiff’s requests for two 30-day extensions of time for Plaintiff to provide the missing

authorization. Sept. 2, 2020 email from Ms. Stevenson to Mr. Ayala, Ex. 8; and Sept. 25, 2020

email from Ms. Hill to Mr. Farcas, Ex. 9. Still Plaintiff did not produce the authorization. GSK’s

counsel then followed up with another letter advising that counsel was reaching out “one last time”

in the interest of avoiding motion practice. Jan. 14, 2021 letter from Ms. Stevenson to Ms. Graham,

Ex. 30. Additionally, that letter stated that Plaintiff had failed to provide the authorization needed

to collect Plaintiff’s tax records, which GSK’s counsel had requested in three prior

communications. The January 14 letter stated that if the insurance and tax authorizations were not

provided by January 25, 2021, GSK intended to raise the matter with the Court. To date, Plaintiff

has not provided the necessary authorizations.

                                    LAW AND ARGUMENT

       The Court should enter an order to show cause why the above-mentioned cases should not

be dismissed with prejudice. As this Court has recognized, it has the power to dismiss a litigant’s

cause of action when the litigant fails to comply with the Court’s orders. See Fed. R. Civ. P.

37(b)(2)(A) & 41(b). This power allows district courts to ensure the efficient handling of cases



                                                  7
        Case 1:15-md-02657-FDS Document 2080 Filed 02/08/21 Page 8 of 11




and to protect the rights of opposing parties to be free of prejudice caused by a litigant’s delay. See

In re Neurontin Prods. Liab. Litig., No. 04-10981-PBS, 2011 WL 1326407, at *6 (D. Mass. Apr.

5, 2011) (citing Robson v. Hallenbeck, 81 F.3d 1, 2 (1st Cir. 1996)); see also In re

Phenylpropanolamine (PPA) Prods. Liab. Litig., 460 F.3d 1217, 1235–37 (9th Cir. 2006) (“Failing

to produce documents as ordered is considered sufficient prejudice…The law also presumes

prejudice from unreasonable delay.”).

        The timely exercise of this authority is even more important in an MDL, where the Court

is responsible for efficiently moving a large number of cases toward resolution. See 28 U.S.C. §

1407(a); In re Phenylpropanolamine Prods. Liab. Litig, 460 F.3d at 1235–37 (upholding MDL

court’s dismissal under Rules 37(b) and 41(b)).3 In order to do so, the MDL court has broad

authority “to dismiss[]…cases for failure to comply with its orders.” In re Guidant Corp.

Implantable Defibrillators Prods. Liab. Litig., 496 F.3d at 867. MDL courts often use their

authority to dismiss cases when plaintiffs fail to provide the essential information called for in

Plaintiff Fact Sheets. See, e.g., id.; In re FEMA Trailer Formaldehyde Prods. Liab. Litig., MDL

No. 07-1873, 2011 WL 5570637, at *1–4 (E.D. La. Nov. 16, 2011) (dismissing cases for failure

to provide complete Plaintiff Fact Sheets); McDowell-Sutton v. GlaxoSmithKline, No. 1:18-cv-

11082-FDS, Dkt. 79 at 3 (issuing show cause order based on missing hand-signed declaration to

Plaintiff Fact Sheet and missing hand-signed authorizations).




3
 In re Guidant Corp. Implantable Defibrillators Prods. Liab. Litig., 496 F.3d 863, 867 (8th Cir. 2007) (same); In re
Asbestos Prods. Liab. Litig., 595 Fed. App’x 99, 102 (3d Cir. 2014) (same); Dzik v. Bayer Corp., 846 F.3d 211, 215-
216 (7th Cir. 2017) (noting that a district court properly dismissed a claim in the MDL context where one side was
“not providing discovery,” observing that “attorney inattentiveness to litigation is not excusable”); In re Neurontin
Prods. Liab. Litig., 2011 WL 1326407, at *6 (dismissing MDL cases for failure to provide basic discovery responses).

                                                         8
        Case 1:15-md-02657-FDS Document 2080 Filed 02/08/21 Page 9 of 11




        Despite this Court’s Orders, GSK’s follow-up letters, repeated extensions, and this Court’s

warnings,4 Plaintiffs in the eight above-captioned cases have failed to provide authorizations and

information necessary to collect records for medical providers, pharmacies, insurers, educational

facilities, and other entities identified in their Plaintiff Fact Sheets. Pursuant to MDL Order No.

11, Plaintiffs are required to execute authorization and releases for the collection of these types of

records. See MDL Order No. 11 at 1 (“[E]ach plaintiff . . . shall execute authorizations and releases

and similar documents”), at 2. The Fact Sheets, including the authorizations, which are equivalent

to Rule 34 requests for production, provide key information about the factual and legal basis of

Plaintiffs’ claims. See id at 5 (“Any document production request shall be treated as a document

production request made under Rule 34 of the Federal Rules of Civil Procedure, and shall be subject

to the rules applicable to such requests, including the duty to supplement.”). Indeed, in requiring

Plaintiffs to provide executed authorizations, the Court “concluded that the use of such discovery

devices will assist in the just, speedy, and inexpensive determination of these proceedings.” Id. at

1.

        Moreover, Plaintiffs’ refusal to provide the authorizations and information has prejudiced

GSK. GSK has devoted resources to obtaining authorizations for the collection of critical records

required by this Court’s Order, including by sending repeated letters and now initiating motion

practice. Plaintiffs’ noncompliance also raises the specter that GSK will be unable to collect record

due to retention policies. Because the vast majority of the cases in this MDL involve injuries to

minors, whose claims are sometimes tolled, cases are often filed years after Zofran was allegedly

ingested. Compliance with MDL Order No 11—including the submission of authorizations for



4
 See May 16, 2017 Hr’g Tr. at 12:10–11 (“Plaintiffs are supposed to provide discovery, period.”); see also Sept. 9,
2016 Hr’g Tr. at 33:1–4 (“[T]hey need to comply with their responsibilities, and I don’t find it acceptable that, you
know, there’s nothing here at all for some of these requirements.”).

                                                         9
      Case 1:15-md-02657-FDS Document 2080 Filed 02/08/21 Page 10 of 11




medical, insurance, education and other records—is essential to ensuring that GSK is able to collect

records before they are destroyed under records management systems.

       The Court should therefore grant GSK’s Motion and enter an order to show cause why the

above-captioned cases should not be dismissed with prejudice. To the extent Plaintiffs submit the

required authorizations and information in response to this Motion, the Court should grant GSK

the reasonable expenses of attempting to collect them, including the costs of preparing this Motion.

See Fed. R. Civ. P. 37(b)(2)(C) (“[T]he court must order the disobedient party, the attorney

advising the party, or both to pay the reasonable expenses, including attorney’s fees, caused by the

failure, unless the failure was substantially justified or other circumstances make an award of

expenses unjust.”).

                                         CONCLUSION
       To avoid additional prejudice and promote efficiency, the Court should grant GSK’s

Motion.


Dated: February 8, 2021

                                             Respectfully submitted,


                                             /s/ Jennifer M. Stevenson
                                             Madeleine M. McDonough
                                             Jennifer M. Stevenson
                                             Jennifer Stonecipher Hill
                                             SHOOK, HARDY & BACON L.L.P.
                                             2555 Grand Blvd
                                             Kansas City, MO 64108
                                             Telephone: (816) 474-6550
                                             Facsimile: (816) 421-5547
                                             mmcdonough@shb.com
                                             jstevenson@shb.com
                                             jshill@shb.com




                                                10
      Case 1:15-md-02657-FDS Document 2080 Filed 02/08/21 Page 11 of 11




                                CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the
Notice of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those
identified as non-registered participants.

                                            /s/ Jennifer M. Stevenson
                                            Jennifer M. Stevenson




                                               11
